Citation Nr: 0918778	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from December 8, 2003, 
to August 30, 2005, and in excess of 50 percent from August 
31, 2005, onward.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to 
December 2003.  She also served an additional 4 months and 16 
days of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The appeal ensued following a February 2004 rating 
decision which, in part, denied service connection for PTSD.  
The Veteran appealed, and in a December 2004 rating decision, 
service connection was granted for PTSD and a 10 percent 
rating was assigned, effective from December 8, 2003.  In a 
September 2005 rating decision, the 10 percent rating was 
increased to 50 percent, effective from August 31, 2005.  She 
has continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the Veteran is 
presumed to be seeking the highest possible rating unless 
he/she expressly indicates otherwise).

The Veteran appealed for higher initial ratings regarding the 
PTSD claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(when a Veteran appeals the initial rating, VA must consider 
whether he/she is entitled to a "staged" rating to compensate 
for times since the effective date of the award when the 
disability may have been more severe than at others). 

In September 2007, the Board remanded the claim for 
additional VA psychiatric examination.  The requested 
evaluation was conducted in September 2007, and the claim has 
now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  For the period from December 8, 2003, to August 30, 2005, 
the Veteran's signs and symptoms of PTSD included mild social 
impairment, insomnia, decreased memory and concentration, 
depression, and exaggerated startle response, isolation, and 
other symptoms; however, she did not have a flattened affect, 
frequent panic attacks, impaired judgment and abstract 
thinking.  

2.  For the period from August 30, 2005, the Veteran's signs 
and symptoms of PTSD, while productive of increased 
occupational and social impairment to include occasional 
homicidal thoughts and increased nightmares, were not 
productive of deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriate and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the claimant's 
favor, the criteria for an initial rating of 30 percent, but 
no more, for PTSD have been met for the period from December 
8, 2003, through August 30, 2005.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code (DC) 9411 (2008).  

2.  The criteria for the assignment of an initial disability 
evaluation in excess of 50 percent for PTSD from August 30, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in November 2003, 
August 2005, and October 2007) specifically notified her of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis and/or the type of evidence to 
establish an increased rating, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate her 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence she was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in her possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of her service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
her representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, he/she must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The August 2005 and October 2007 VCAA letters notified the 
Veteran that medical or lay evidence could be submitted to 
substantiate her claim and provided specific examples.  The 
letters stated that the evidence should describe the 
additional impairment caused by her disability.  It also 
noted that VA would assist the Veteran in obtaining 
employment records, thereby notifying her that the effect of 
her disability on her employment was relevant.  This 
information was provided to the Veteran prior to the most 
recent decision regarding her claim in April 2009.  

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in her claims, the Board 
notes that this information was contained in the March 2005 
statement of the case (SOC), as well as in a subsequently 
dated supplemental statement of the case (SSOC) in April 
2009.  While the SOC and SSOC do not provide VCAA compliant 
notice, the do, however, provide actual knowledge to the 
Veteran.  She had meaningful opportunities to participate in 
the adjudication of the claim after the notices were 
provided.  In this regard, she provided arguments with regard 
to her claim after receiving the notices.  

The Veteran has displayed actual knowledge of the fact that 
her disability will be evaluated based on their effects on 
both her daily life and employment.  She described her 
symptoms and treatment for her disorder at several 
examinations.  The Board concludes that while she may not 
have received timely notification of the exact measurement 
required for increased evaluations, she is aware that the 
greater degree of severity of symptoms, the higher the 
evaluation that will be assigned.  Therefore, the Board finds 
that the duty to notify the Veteran in her claim for an 
increased evaluation has been met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, she was afforded VA 
examination of her PTSD on several occasions, to include 
December 2003, August 2005, and February 2009.  As there is 
no other indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that the duty 
to assist provisions of the VCAA have been met.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).



Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Historical Background

The medical evidence regarding these claims consists 
primarily of VA treatment records.  When examined by VA in 
December 2003, it was noted that the Veteran's PTSD developed 
after she was raped during service by known male whom she had 
been dating.  Manifestations of her sleep disturbance, to 
include insomnia, intrusive thoughts of rape, hypervigilance, 
exaggerated startle response, suspiciousness (lack of trust 
of others), isolation from others, and depression.  On mental 
status exam, she was alert, oriented, and cooperative.  She 
was neatly dressed and groomed and made good eye contact.  
Her affect was broad range and appropriate to conversation.  
She denied hallucinations and delusions.  Her judgment 
regarding a hypothetical situation was good.  She had no 
suicidal thoughts but sometime had homicidal thoughts 
directed towards her rapist.  Her GAF score was 70.  Her 
examiner commented that her social adaptability and 
interactions with others was mildly impaired due to her 
problems with trust, hypervigilance, and avoidance.  Her 
flexibility, adaptability, and efficiency in an industrial 
environment was "at worst mildly impaired."  She added that 
the Veteran had only minimal impairment in social and 
occupational functioning.  

Subsequently dated VA treatment records through August 2005 
reflect continued treatment for PTSD and depression.  For 
example, in November 2004, the Veteran reported that she felt 
disconnected from others.  She mostly isolated herself with 
just her and her cat.  She did not like to discuss her rape 
trauma, even to her social worker.  Her escape was to sleep, 
but she reported having nightmares.  Her GAF score was 60.  

VA records in March 2005 show that the Veteran's sleep 
disturbance continued.  She reported tossing and turning in 
her sleep.  She said that she had started a new exercise 
program and was often outside taking walks.  She continued to 
sleep lightly but was not barricading the door.  She reported 
two episodes of irritability the past week.  

VA records show that in May 2005 the Veteran to have some bad 
dreams.  Her mood was up and down.  She was not participating 
in any extra activities.  She was taking summer classes and 
looking for a weekend job.  She barricaded her bedroom door 
at night in addition to using the house alarm and locking her 
bedroom door.  She reported no crying spells, a few short 
anger outbursts, and a few flashbacks in the last month.  She 
said that she thought of her past trauma about three times 
per day but quickly changed her thoughts to something else.  
On mental status exam, she was well groomed with normal 
speech.  She was attentive and cooperative with an euthymic 
mood.  Her thought processes were linear and goal directed.  
She denied suicidal or homicidal ideations.  

When examined by VA in August 2005, the Veteran reported 
continued homicidal thoughts toward the person who raped her.  
She reported nightmares related to the rate about two times 
per week.  She had intrusive thoughts two times per day and 
tried to stay busy to avoid thinking about it.  She stated 
that she had periods of panic in which she experienced 
shortness of breath, blurred vision, tightness in her chest, 
and inability to swallow.  The examiner noted that the 
Veteran had recently been given custody of her sister's five 
children which had made her more anxious.  She said that she 
was not sleeping well and had problems with irritability.  
Her last semester of school did not go well because she often 
zoned out during class due to decreased concentration and 
memory.  She isolated herself, was irritated, and 
hypervigilant.  He said that she avoided being alone with 
males and that her depression had increased.  

The Veteran said that she worked part time in a work study 
program and continued to attend evening classes.  The 
examiner noted a recent stressor was the diagnosis of her 
sister with a terminal illness and having been given custody 
of her children.  She reported increased difficulty with 
other people in the house and said that she had three friends 
who she could talk to on the phone, but only lived nearby.  
On mental status exam, she was alert, oriented, and 
cooperative.  She was neatly dressed and made intermittent 
eye contact.  Her speech was normal, and she described her 
mood as "not too good."  She denied hallucinations and 
delusion but did have occasional flashbacks.  She denied 
suicidal thoughts, but she reported homicidal thoughts toward 
the person who rated her.  Her GAF score was 52.  

Subsequently dated VA records show that the Veteran's 
psychiatric treatment continued.  In November 2005, she was 
well groomed and had normal speech.  She exhibited a 
cooperative and attentive attitude toward the examiner.  Her 
mood was euthymic, and her affect was normal ranged.  She 
denied any suicidal or homicidal ideation.  In January 2006, 
she was a no show for her appointment due to recent 
employment.  A mental health telephone noted from June 2006 
shows relates that she was again unable to make her 
appointment.  She said, however, that she was doing well 
"even without medication."  She said that as she was 
looking for a job, she would not reschedule her appointment 
at this time.  If she desired medication evaluation in the 
future, she would call.  

A VA nurse practitioner noted in August 2006 that the Veteran 
reported feeling run down.  She denied depression, however, 
and she was alert and oriented times three.  

When examined by VA in February 2009, the Veteran noted that 
she attended individual counseling at VA through March or 
April 2008, but she stopped because of her school schedule.  
She said that it had helped her to have somebody to talk to 
and get support from.  It had helped her to cope "a 
little."  She indicated that she started her job as a social 
worker in an emergency room in May 2008.  She did not miss 
work due to psychiatric symptoms.  She did get irritable, 
however, when she heard bout a sexual assault.  She was able 
to manage her symptoms, but she said that she had had an 
increase in feelings of hypervigilance and intrusive thoughts 
when she heard stories of sexual assault.  She had some 
problems with concentration on the job which decreased her 
productivity and she sometimes forgot things that she should 
know.  She now lived alone with her cat and was not dating.  
She had three good friends and saw one of them about once 
every two months and sometimes talked on the phone.  She 
denied having any casual friends.  She often went to church, 
read, watched television, or played chess on the computer.  
Most of the time, she was home alone.  While she had a house 
alarm, she continued to barricade her door.  

On mental status examination, the Veteran was alert, 
oriented, and attentive.  Her mood appeared to be dysphoric, 
and her affect was constricted.  Her speech was regular rate 
and rhythm.  There was no evidence of psychomotor agitation 
or retardation.  Her eye contact was good, and she was 
cooperative and pleasant with the examiner.  Her thought 
process was logical and coherent and devoid of current 
auditory or visual hallucinations.  She denied current 
thoughts of hurting herself or hurting others.  She denied a 
history of suicide attempts and denied a history of being 
physically aggressive others.  Her memory was intact for 
immediate and recent and remote events.  Her GAF score was 
54.  

The examiner commented that the Veteran was exhibiting 
moderate to considerable symptoms associated with her PTSD.  
It was noted that she had had intrusive thoughts in the past 
three weeks on a dally bases because she had been dealing 
with a number of cases of sexual trauma.  Before that, 
however, she only had intrusive thoughts about once per week.  
She had nightmares about once per month and had flashbacks 
once every couple of months.  She continued to avoid being 
alone with men and did not watch television that included 
sexual violence.  She reported an exaggerated startle 
response to loud noises or unexpected approaches.  She 
reported depression with a low energy, low motivation, 
fatigue, and a decline in her appetite, but her weight was 
stable.  In terms of her social adaptability and interaction 
with others, the examiner noted that the Veteran appeared to 
be moderately to considerable impaired in terms of her 
ability to maintain employment, perform job duties in a 
reliable, flexible, and efficient manner.  She was described 
as moderately to severely impaired.  

Analysis

After a careful review of the record, the Board finds that 
the service-connected PTSD warrants an increased rating of 30 
percent for the period from December 8, 2003, to August 30, 
2005.  A rating in excess of 50 percent from August 30, 2005 
is not warranted.  

For the period from December 8, 2003, to August 30, 2005, the 
Board concludes, with reasonable doubt in the Veteran's 
favor, that her symptoms of PTSD more nearly approximate a 30 
percent rating.  She displayed chronic sleep disturbance, 
depression, lack of trust of others, and some impairment as 
to judgment and memory.  She also displayed hypervigilant 
behavior and had exaggerated startle response at the initial 
evaluation.  She did maintain adequate grooming and could 
perform her activities of daily living.  Her GAF score was 70 
in 2003 representing only mild impairment.  Her symptoms 
increased as evidenced by a GAF score of 60 in November 2004.  
This reflects moderate symptoms.  While it may be argued that 
she was adequately compensated for her psychiatric symptoms 
by a 10 percent evaluation, the Board concludes that her 
symptoms reflect a disability rating that is better 
approximated by a 30 percent rating.  

Entitlement to an evaluation in excess of 30 percent has been 
considered, but this is not supported by the evidence.  There 
is no evidence of panic attacks or flattened affect, of the 
abnormal speech patterns noted in the criteria for a 50 
percent evaluation.  There was also no evidence of difficulty 
understanding commands, or of disturbances of motivation and 
mood.  While she reported difficulty in social relationships, 
she did appear to have a couple of friends who she could talk 
to.  He also attended church and went to school.  Based on 
the medical findings during the period in question from 
December 8, 2003, through August 30, 2005, the Board 
determines that the Veteran's symptomatology more nearly 
resembles those listed under the criteria for a 30 percent 
evaluation.  38 C.F.R. Part 4, § DC 9411.  

All reasonable doubt was resolved in the Veteran's favor in 
reaching this determination.  38 C.F.R. § 3.102 (2008).  

As to the next period in question from August 30, 2005, 
forward, it is the Board's conclusion that a rating in excess 
of 50 percent is not warranted.  As of that date, the Veteran 
exhibited increased psychiatric symptoms for which an 
increased rating of 50 percent was granted.  Her increased 
symptoms included a lower GAF score reflecting serious 
psychiatric symptoms.  There was an increase in intrusive 
thoughts and occasional panic attacks.  She reported 
increased problems with concentration and memory.  She was 
often irritated and hypervigilant.  

The medical evidence from August 30, 2005, however, does not 
reflect the degree of symptomatology to warrant an increased 
rating.  For example, at no time since August 30, 2005, has 
the claimant shown suicidal ideation, obsessional rituals 
which interfere with routine activities, speech that is 
illogical or obscure, or near continuous panic.  She does 
neglect her personal appearance and hygiene.  This includes a 
careful review of medical evidence from August 2005 through 
the most recent VA psychiatric evaluation in February 2009 
which essentially reflected little change since examination 
in 2005.  Thus, a rating in excess of 50 percent from August 
30, 2005, is not warranted.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to an initial rating of 30 percent is warranted 
for PTSD for the period from December 8, 2003, to August 30, 
2005, subject to the laws and regulations governing the award 
of monetary benefits.  

Entitlement to an initial rating in excess of 50 percent from 
August 31, 2005, onward, is not warranted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


